Title: To Thomas Jefferson from Bernard Peyton, 22 March 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
22d March 1825
I have understood that some persons have been prevented from sending their sons to the University because reports have gone abroad that there were already as many students in attendance, as can be accomodated within the walls of the institution, & not being disposed to board them elsewhere, have declined sending them.—Would it not be well for the papers to say, unofficially, that a greater number can still be accommodated in the rooms provided for them?—The Books from Hilliard are not yet to hand, & if they were, not a Waggon could be had to convey them just now, the Roads have been so intolerably bad recently, that almost all communication with your country has been suspended—With great respect Dr Sir Yours very TrulyBernard Peyton